PER CURIAM.
We reverse the sentence imposed in this cause and remand to the trial court for resentencing according to the guidelines for the reason that it is clear from the record, and appellee so admits, that appellant was not given notice, as required by section 775.084, Florida Statutes (1983), that an enhancement hearing would take place. This issue was not waived for appellate purposes by appellant’s failure to make a contemporaneous objection. Walker v. State, 462 So.2d 452 (Fla.1985); State v. Rhoden, 448 So.2d 1013 (Fla.1984).
Reversed and remanded.